Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “each cylindrical aperture profile has a same diameter as each choke (Applicant’s 328; [0039])” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed September 21, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: See the above drawing objection and below 112(a) rejection.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 4-6, 8-13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. As noted in the above drawing objection, Applicant’s newly added claim feature of “each cylindrical aperture profile has a same diameter as each choke (Applicant’s 328; [0039])” is not supported by the specification as-filed. Applicant’s arguments states that support for the amendments are derived from paragraph [0039] of the specification. The Examiner’s review of the specification concludes that there is no support for the amendment which requires that the choke be the smallest diameter for all profiles – cylindrical and conical. It for this reason that the claimed choke1 is so named. The below action assumes, consistent with the specification, that the “choke” portion of the profiles is always the smallest diameter of the profile.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8-10, 12, 13, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi; Soo Young et al. (US 20080302303 A1). Choi teaches a semiconductor processing chamber (100; Figure 1), comprising: a gasbox (112; Figure 1,16A; [0087]-Applicant’s 248; Figure 2); a substrate support (130; Figure 1); a blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) positioned between the gasbox (112; Figure 1,16A; [0087]-Applicant’s 248; Figure 2) and the substrate support (130; Figure 1), wherein the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) defines a plurality of apertures (1604, 1606; Figure 16A) through the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2); and a faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) positioned between the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) and the substrate support (130; Figure 1), wherein: the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) is characterized by a first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) facing the blocker plate (1506; Figure 16A; [0087]-Applicant’s 244; Figure 2) and a second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) opposite the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and the substrate support (130; Figure 1) at least partially define a processing region (106; Figure 1) within the semiconductor processing chamber (100; Figure 1); the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises a cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) aperture profile that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that are positioned radially outward from the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3); each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a conical (1015, 1016; Figures 10C-10D) aperture profile that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) positioned above the conical (1015, 1016; Figures 10C-10D) aperture profile; each cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) aperture profile has a same diameter (see above. Larger diameter assumed consistent with the specification and definition.) as each choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) and each cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) aperture profile has a narrowest aperture (size gradients – “may each have different configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020…” - [0077]) of a respective one of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and each choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) has a narrowest diameter (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) of a respective one of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 1
Choi further teaches:
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) has a diameter ([0083]-”hollow cathod cavities may increase in size...”) at the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that is larger than a corresponding diameter ([0083]-”hollow cathode cavities may increase in size...”) of each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3), as claimed by claim 2
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) further comprises an upper aperture profile (1007, Figure 10C; 1008; Figure 10D) that extends through the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) is characterized by a cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) profile, as claimed by claim 4
The semiconductor processing chamber (100; Figure 1) of claim 4, wherein: each choke (1011, Figure 10C; 1012; Figure 10D) extends between the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) and the conical (1015, 1016; Figures 10C-10D) aperture profile, the choke (1011, Figure 10C; 1012; Figure 10D) having a smaller diameter than each of the upper aperture profile (1007, Figure 10C; 1008; Figure 10D) and the conical (1015, 1016; Figures 10C-10D) aperture profile, as claimed by claim 5
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: a portion (zone 1 +/- zones; Figure 13) of each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and a portion (zone 1 +/- zones; Figure 13) of each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are characterized by a same diameter ([0083]-”hollow cathode cavities may increase in size...”), as claimed by claim 6
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are arranged about the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) in a number of circumferentially arranged rows (Figure 13), as claimed by claim 8
A semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), comprising: a first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and a second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) opposite the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), wherein: the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises an aperture profile having a cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) section that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) defines an outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) through the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that are positioned radially outward from the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3); and each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a conical (1015, 1016; Figures 10C-10D) aperture profile that extends through the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) comprises a choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) positioned above the conical (1015, 1016; Figures 10C-10D) aperture profile ; each cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) aperture profile has a same diameter (see above. Larger diameter assumed consistent with the specification and definition.) as each choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) and each cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) aperture profile has a narrowest aperture (size gradients – “may each have different configurations, dimensions, shape, size, numbers, and distributions formed across the plates 1017-1020…” - [0077]) of a respective one of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and each choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) has a narrowest diameter (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) of a respective one of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 9
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) are disposed in a central region of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) are disposed in an annular region (zone N; Figure 13) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) that is radially outward from the central region of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 10
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the conical (1015, 1016; Figures 10C-10D) profile of each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) transitions to the choke (1011, Figure 10C; 1012; Figure 10D) at a medial position of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) between the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) and the second surface (bottom of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 12
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 12, wherein: the aperture profile of each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) transitions from the choke (1011, Figure 10C; 1012; Figure 10D) to a cylindrical profile (1007; Figure 10C; 1008; Figure 10D) extending to the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 13
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: the aperture profile of each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) comprises an additional cylindrical section (1005, 1006; Figures 10A-10B) that extends through the first surface (top of “gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2); and the additional cylindrical section (1005, 1006; Figures 10A-10B) has a greater diameter than the cylindrical (zone 1 of 1013, 1014; Figures 10A-10B) section, as claimed by claim 16
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 9, wherein: an aperture density (“...fewer chokes...”; [0076]) of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) is greater than an aperture density (“...fewer chokes...”; [0076]) of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 17
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Soo Young et al. (US 20080302303 A1) in view of Umotoy; Salvador et al. (US 6079356 A). Choi is discussed above. Choi further teaches optimization of aperture “shape, number, density, dimensions, distributions…” ([0039]), however, Choi does not teach:
The semiconductor processing chamber (100; Figure 1) of claim 1, wherein: a conductance of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) is constant across all regions of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 3
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 10, wherein: an inner edge of the annular region (zone N; Figure 13) is positioned at least 135 mm from a center of the faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2), as claimed by claim 11
The semiconductor processing chamber faceplate of claim 9, wherein: the cylindrical section (1005, 1006; Figures 10A-10B) of the aperture profile of each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) has a length (axial depth) that is greater than a length (axial depth) of the choke of each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), wherein the length (axial depth) of the cylindrical section (1005, 1006; Figures 10A-10B) of the aperture profile of each of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) and the length (axial depth) of the choke (1011, 1012; Figure 10c, 10D-Applicant’s 328; [0039]) of each of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3) extends in a direction normal to the first surface and the second surface, as claimed by claim 15
The semiconductor processing chamber (100; Figure 1) faceplate (“gas distribution plate”, throughout; Figure 10A-10D,13,16-Applicant’s 246; Figure 2) of claim 17, wherein: the aperture density (“...fewer chokes...”; [0076]) of the inner plurality of apertures (zone 1 of 1013, 1014; Figures 10A-10B; Figure 13; [0083]-Applicant’s 320a; Figure 3) is at least twice as great as the aperture density (“...fewer chokes...”; [0076]) of the outer plurality of apertures (zone n>1 of 1015, 1016; Figures 10C-10D-Applicant’s 320b; Figure 3), as claimed by claim 18
Umotoy also teaches a faceplate (120; Figure 1,5) with optimized aperture dimensions (column 9; lines 29-36) and distributions (column 9; lines 1-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize aperture “shape, number, density, dimensions, distributions…” as taught by Choi and Umotoy.
Motivation for Choi to optimize aperture “shape, number, density, dimensions, distributions…” as taught by Choi and Umotoy is for spatial flow control of precursor gases as taught by Choi ([0040]) and for thermal gradients as taught by Umotoy (column 5; lines 28-39).
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Choi fails to teach or suggest such features. In particular, Choi fails to disclose an inner plurality of apertures having a smallest diameter extending through a second surface of the faceplate and an outer plurality of apertures having a same smallest diameter disposed above a conical portion that extends through the second surface as required by the present claims. As such, claims 1 and 9 are distinguishable over the cited reference, as are the claims that depend therefrom. Withdrawal of this rejection is respectfully requested.
“
In response, Applicant’s arguments center on the amendment thus filed. The Examiner’s new grounds of rejection provide arguments and rationale for his new grounds of rejection as necessitated thereby.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi; Soo Young et al. (US 20080305246 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2: something that obstructs passage or flow: such as - a: a valve for choking (see CHOKE entry 1 sense 3) a gasoline engine. b: a constriction in an outlet (as of an oil well) that restricts flow. c: REACTOR sense 2. d: a constriction (such as a narrowing of the barrel or an attachment) at the muzzle (see MUZZLE entry 1 sense 3) of a shotgun that serves to limit the spread of shot. https://www.merriam-webster.com/dictionary/choke